The attorneys for the respective parties have, on this appeal from an order of the Supreme Court, Westchester County, entered February 20, 1975, agreed, by written stipulation dated May 5, 1975 and made at a conference in this court, that the judgment in this action be amended as set forth in the stipulation. In accordance with the foregoing, the order is modified to provide that the judgment is amended as follows: (1) defendant shall provide a policy or policies of Blue Cross, Blue Shield and Major Medical coverage (Family Plan) for the benefit of the parties’ three infant children during *683their minority; and (2) the alimony awarded in the judgment shall be reduced from $45 per week to $43 per week during the continuance of said insurance coverage. As so modified, order affirmed, without costs. Gulotta, P. J., Rabin, Hopkins, Martuscello and Benjamin, JJ., concur.